Citation Nr: 1445955	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-47 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from May 1979 to October 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The appellant's claims file is now in the jurisdiction of the Houston, Texas RO.  In May 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In January 2014 the Board reopened the claim of service connection for a low back disability, and remanded the reopened claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


At the outset, the Board observes that a governing regulation (38 C.F.R. § 3.655(b)) provides that when a claimant fails (without good cause) to report for an examination scheduled in connection with a reopened claim, the claim is to be denied.

In January 2014, the Board remanded the reopened claim to secure Social Security Administration (SSA) records (which were secured) and arrange for a VA examination to determine the etiology of the appellant's low back disability.  In a February 2014 statement, the appellant's representative noted that the appellant was available for a VA examination.  [He also submitted without a waiver of RO consideration additional medical evidence (a February 2014 treatment note from Dr. Zavala II) that was not addressed in the September 2014 supplemental statement of the case (SSOC).]  The RO initiated a VA examination request in March 2014, but provided an address for the appellant that was different than the one available to the Board at that time (on the Veterans Benefits Management System (VBMS)).  A follow-up April 2014 request notes that two separate addresses are listed for the appellant in separate VA databases, but still lists the address used on the March 2014 examination request form as his primary address.  An April 2014 VA medical center (VAMC) note reflects that efforts to reach the appellant by telephone to schedule an examination were unsuccessful and that the examination notification letter sent to him was returned as undeliverable.  There's no indication that the notification letter was sent to the address available on VBMS.  Notably, the Board's correspondence to the appellant has not been returned as undeliverable.  A September 2014 Report of General Information reflects that multiple attempts to contact the appellant by telephone to confirm his address were unsuccessful.  There is no indication an examination notice was ever sent to the appellant's correct address; in fact, the record suggests otherwise.  Corrective action is necessary.  

The case is REMANDED for the following:

1. The AOJ should verify the appellant's current mailing address.  An exhaustive effort must be made.  If his address is different than that in VBMS, the addresses should be reconciled (In that regard, his representative, who appears to be in contact with him, should be contacted.) and all VA information storage systems should be updated appropriately.  If the appellant's whereabouts cannot be determined, the AOJ should make a specific finding to that effect, and document the scope of the development in the record.   

2.  If the appellant's correct current address is established, the AOJ should then arrange for the appellant to be examined by an orthopedic spine surgeon to determine the nature and likely etiology of his low back disability.  [The notice of the examination must be mailed to his established correct current address. And if it is returned as undeliverable, it must be so documented in the record.]  The examiner should obtain a complete history from the appellant, review his entire claims file (to specifically include this remand, the appellant's STRs, postservice treatment records, and prior medical opinions in the record), and provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each current low back disability found.

(b) Please opine as to each low back disability entity diagnosed whether such is, at least as likely as not (a 50 % or better probability), related to the appellant's service, to include his complaints and treatment for low back pain and/or his injury therein?

The examiner must explain the rationale for all opinions, to specifically include comment on the opinions/textual evidence already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).

3. The AOJ should then review the entire record and readjudicate de novo the reopened claim of service connection for a low back disability (with application of 38 C.F.R. § 3.655 if the appellant fails, without good cause, to present for the examination sought).  If it remains denied, the AOJ should issue an appropriate SSOC, and afford the appellant and his representative the opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

